Citation Nr: 0324429	
Decision Date: 09/18/03    Archive Date: 09/30/03

DOCKET NO.  01-05 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for service-connected 
bronchial asthma, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to October 
1943.

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Offices in Montgomery, Alabama.

A personal hearing was conducted before a Decision Review 
Officer (DRO) in October 2001, in Montgomery, Alabama.  
Transcripts of the hearing testimony have been associated 
with the claims file.


REMAND

Based upon its review of the record, the Board concludes that 
additional development is necessary.  Given a recent decision 
of the United States Court of Appeals for the Federal Circuit 
that invalidated 38 C.F.R. § 19.9(a)(2), however, this 
development must be accomplished by remand.  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Therefore, in order to assist the veteran 
in the development of his appeal and to ensure due process, 
this case must be REMANDED for the following development:

1.		Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2002).

	
	2.	The RO should attempt to obtain the 
veteran's medical records from the 
Montgomery VAMC for any treatment during 
the period of from November 2000 to the 
present.  Specifically, the RO should 
obtain any outpatient treatment records 
regarding the treatment of the veteran's 
bronchial asthma.  If the RO is not able 
to obtain these records, it should note 
that in the veteran's claims file.  

3.		After any records obtained as a 
result of the foregoing development have 
been associated with the claims folder, 
the veteran should be accorded an updated 
VA examination which includes Pulmonary 
Function Testing (PFT) to determine the 
extent of the disability due to service-
connected bronchial asthma and chronic 
bronchitis.  

		The Board notes that a September 2002 
VA Form 119 Report of Contact showed the 
veteran had recently entered a nursing 
home.  If he is unable to travel to a VA 
facility, please have the respiratory 
specialist answer the following questions 
in #4 below based on the medical reports 
in the claims file.

		Furthermore, this remand and the 
entire claims file must be made available 
to the examiner prior to the examination.  
In addition, the examiner should review 
all examination reports, including but not 
limited to the veteran's private medical 
records, prior to the examination.  The 
examiner should indicate that this review 
was completed in his or her examination 
report.

		The updated examination of the 
veteran should be prepared in accordance 
with the instructions included in this 
remand.  Specifically, the examiner should 
address the matters under #4, set forth 
below, including the questions about the 
November 2001 VA Respiratory examination 
report and the January 2001 PFT's.   

4.		The RO should make arrangements with 
the VAMC in Montgomery, Alabama, to have a 
respiratory specialist provide an 
explanation regarding the January 2001 PFT 
report and the findings about this report 
recorded by the examiner in the November 
2001 Respiratory Examination report.  The 
RO should send the claims folder to the 
examiner for review and have the examiner 
resolve the following:  

		The Pre-Rx percent predicted for 
FEV-1 on the PFT is 54.  The November 2001 
examiner stated it was 57.  Post-Rx 
percent predicted for FEV-1 on the PFT is 
56.  The November 2001 examiner stated it 
was 62.  Please have the examiner provide 
an explanation for these differences and 
provide the true percent predicted as 
shown by the January 2001 PFT test if 
possible. 

	The Pre-Rx and Post-Rx percent 
predicted for the ratio of FEV-1/FVC is 
not shown under the percentage columns on 
the PFT report.  Those columns reported on 
the report are blank.  The November 2001 
examiner stated that this ratio was 60 
both Pre-Rx and Post-Rx.  Please have the 
examiner provide an explanation of how the 
ratio of "60" was derived from the 
findings on the PFT test and to confirm 
the true percent predicted as shown by the 
January 2001 PFT test, if possible.

		Please have the examiner state in the 
report, based on a review of he medical 
evidence showing the veteran's 
medications, whether the veteran is or has 
been treated with intermittent (at least 
three per year) courses of systemic (oral 
or parenteral) corticosteroids for his 
bronchial asthma and chronic bronchitis. 

5.		Thereafter, if any of the claims on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including the VA outpatient 
treatment reports, if any, and the 
document printed on April 15, 2003, 
indicating the veteran failed to report 
to the VA Examinations requested by the 
Board and the VCAA.  An appropriate 
period of time should be allowed for 
response.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part IV 
requires expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

